Exhibit 10.7

 

EXECUTION COPY

 

ESCROW AGREEMENT

 

THIS ESCROW AGREEMENT (the “Agreement”) is made and entered into as of
December 10, 2003, by and among Vision Acquisition Corporation, a Delaware
corporation (the “Buyer”), Peek Corporation, a Delaware corporation, Peek
Traffic, Inc., a Delaware corporation (“PTI”) and Peek Traffic Systems, Inc. a
Florida corporation (“PTSI”, and together with PTI and Peek Corporation,
“Sellers”), BNP Paribas, as security agent for the lenders (the “Security
Agent”) under (i) that certain Restated Credit Agreement, dated December 20,
2000 and amended and restated on March 22, 2002 (as so amended and restated and
as may be further amended, restated, supplemented or otherwise modified from
time to time, the “Restated Credit Agreement”), among Peek Holding Corporation
(“Peek Holding”), certain of its subsidiaries from time to time party thereto
(the “Subsidiaries” and together with Peek Holding and the Sellers, the “Peek
Entities”), BNP Paribas, as Facility Agent and Security Agent, and the other
financial institutions and agents from time to time party thereto, and (ii) that
certain Restated Loan Agreement, dated December 20, 2000 and amended and
restated on February 12, 2001 and March 22, 2002 (as so amended and restated and
as may be further amended, restated, supplemented or otherwise modified from
time to time, the “Restated Loan Agreement”), among Peek Holding, the
Subsidiaries, BNP Paribas, as Facility Agent and Security Agent, and the other
financial institutions and agents from time to time party thereto,and LaSalle
Bank National Association, a national banking association duly organized and
existing under the laws of the United States of America, with its principal
office in Chicago, Illinois (the “Escrow Agent”).

 

A.            Buyer and Sellers have entered into an Asset Purchase Agreement
dated as of December 10, 2003 (the “Asset Purchase Agreement”), pursuant to
which Buyer is acquiring the assets of a certain Business of the Sellers. 
Capitalized terms used herein and not defined shall have the meaning ascribed
thereto in the Asset Purchase Agreement.

 

B.            Section 6.4(c) of the Asset Purchase Agreement provides that a
number of shares of the common stock of Quixote Corporation (“Quixote”), the
Buyer’s parent, valued at the Formula Price Per Share which equals Three Million
Seven Hundred and Fifty Thousand Dollars ($3,750,000) paid as part of the
Consideration to Sellers as Consideration Stock (the “Initial Escrowed Shares”)
be placed in escrow to secure the indemnification rights of the Sellers to the
Buyer under the Asset Purchase Agreement.

 

C.            Pursuant to the terms and conditions of a US Security Agreement,
dated as of December 20, 2000 among Peek Holding, certain of its subsidiaries
and the Security Agent (as amended, restated, supplemented or otherwise modified
from time to time, the “Security Agreement”), the Sellers granted to the

 

--------------------------------------------------------------------------------


 

Security Agent a lien on and security interest in the Escrowed Shares as
security for the Secured Obligations (as defined in the Security Agreement).

 

D.            Pursuant to the terms of the Security Agreement, the Sellers are
required to pledge the Escrowed Shares to the Security Agent in order to perfect
such lien.

 

E.             The security interest granted by Sellers in favor of the Security
Agent hereby is to secure (i) payment and performance of the Secured
Obligations, (ii) any and all other debts, liabilities and obligations of the
Peek Entities to the lenders under the Restated Credit Agreement and the
Restated Loan Agreement (collectively, the “Lenders”) and (iii) any and all
other debts, liabilities and obligations of the Peek Entities to the Lenders of
every kind and description, direct or indirect, absolute or contingent, primary
or secondary, due or to become due, now existing or hereafter arising, whether
or not such obligations are related to the transactions described herein, by
class, or kind, or whether or not contemplated by the parties at the time of the
granting of this security interest, regardless of how they arise or by what
agreement or instrument they may be evidenced or whether evidenced by any
agreement or instrument (subclauses (i), (ii) and (iii) collectively, the
“Obligations”).

 

NOW, THEREFORE, in consideration of the mutual promises contained herein and
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the parties hereto agree as follows:

 

ARTICLE I

ESTABLISHMENT OF ESCROW

 

1.1           Simultaneously with the execution of this Agreement, the following
shall occur, all of which shall be acknowledged by Buyer, Sellers, Security
Agent and the Escrow Agent.

 

(a)           Each of Buyer, Sellers and Security Agent appoints the Escrow
Agent to hold the Escrowed Shares (defined below) solely in accordance with the
terms herein.  The Escrow Agent accepts this appointment and agrees to accept
and hold the Escrowed Shares solely in accordance with the terms of this
agreement.

 

(b)           Buyer on behalf of the Sellers, will deposit with the Escrow
Agent, all of the Initial Escrowed Shares evidenced by a duly authorized stock
certificate for the Initial Escrowed Shares registered in the name of the
Sellers along with a stock power executed in blank. Any shares of Quixote
capital stock attributable to the Escrowed Shares that results from any stock
dividend, reclassification, stock split, subdivision or combination of shares,
recapitalization, merger or other events generally made with respect to Quixote
Common Shares (“Additional Shares”) shall be delivered to the Escrow Agent along
with stock powers

 

2

--------------------------------------------------------------------------------


 

executed in blank and shall be held in the Escrow Account (and, as required
under this Agreement, shall be released from the Escrow Account).  Unless
otherwise indicated, as used in this Agreement, the term “Escrowed Shares”
includes the Initial Escrowed Shares and any Additional Shares.  The Escrow
Agent agrees to accept delivery of the Escrowed Shares and to hold such Escrowed
Shares in Escrow in accordance with this Agreement and to release the Escrowed
Shares out of Escrow as provided in this Agreement.  At the direction of the
Security Agent, the Escrow Agent will transfer, as soon as reasonably
practicable, such shares into the Escrow Agent’s name. The Buyer, Sellers and
Security Agent agree that the Escrow Agent, in connection with the stock
deposited pursuant to this Section 1.1, shall have (i) no responsibility to
monitor the value of the stock; (ii) no responsibility to collect dividends;
(iii) no responsibility to sell or otherwise trade the stock, but shall
otherwise deliver the stock on written instructions only; and, (iv) no
responsibility to ensure the legality of the registration of the stock.

 

(c)           The Escrow Agent shall maintain the Escrowed Shares in a separate
account with that account number and name as identified in Schedule A to this
Agreement (such account and any successor account, the “Escrow Account”) and the
Escrow Agent shall not change such account number or name without prior notice
to and consent of the Buyer and the Security Agent. The Escrow Agent does not
have any interest in the Escrowed Shares deposited under this Agreement, but is
serving as a securities intermediary and escrow holder only and only has
possession of the Escrowed Shares.

 

(d)           Any cash dividends, dividends payable in property or other
distributions of any kind  (other than Additional Shares which shall be treated
in accordance with Section 1.1(a)) made in respect of the Escrowed Shares shall
be distributed currently to the Security Agent.

 

(e)           The Sellers shall have the right to vote the Escrowed Shares
deposited in the Escrow Account during such time that the Escrowed Shares are
held in Escrow, subject to the terms of the Standstill Agreement dated
December 10, 2003 between Quixote Corporation and Peek Corporation (the
“Standstill Agreement”), and Buyer shall take all steps necessary to allow the
exercise  of such rights.  While the Escrowed Shares remain in the Escrow
Agent’s possession pursuant to this Agreement, the Sellers will retain and shall
be able to exercise all other incidents of ownership of the Escrowed Shares that
are not inconsistent with the terms and conditions of this Agreement, the
Standstill Agreement, the Asset Purchase Agreement or the Security Agreement.

 

(f)            For purposes of this Agreement, “Quixote Common Shares” means
shares of the common stock of Quixote Corporation, $0.01 2/3 par value per
share.

 

3

--------------------------------------------------------------------------------


 

Article II

SECURITY INTEREST

 

2.1           The Sellers hereby pledge, assign, grant and transfer to the
Security Agent, in furtherance of and consistent with the security interest
granted by the Security Agreement, as security for the Obligations, a continuing
first priority interest in and lien on the Escrowed Shares and each other item
of property (including, without limitation, any investment property, financial
asset, security, instrument, general intangible or cash) credited to the Escrow
Account, whether now existing or hereafter acquired.

 

2.2           The Buyer, the Sellers, the Security Agent and the Escrow Agent
confirm that (i) this Agreement is intended to establish both an escrow
arrangement and a relationship between a securities intermediary and an
entitlement holder under Article 8 of the UCC with respect to the Escrowed
Shares and (ii) the Escrow Agent shall promptly comply with an entitlement order
from the Buyer and Security Agent directing transfer or redemption of any
financial asset relating to the Escrow Account without further consent by the
Sellers and (iii) the Escrow Account is a “securities account” within the
meaning of Section 8-501 of the UCC.

 

2.3           In the event that the Escrow Agent has or subsequently obtains by
agreement, by operation of law or otherwise a security interest in the Escrow 
Account or any security entitlement credited thereto, the Escrow Agent hereby
agrees that such security interest shall be subordinate to the security interest
of the Security Agent.  The financial assets and other items deposited to the
Escrow Account will not be subject to deduction, set-off, banker’s lien, or any
other right in favor of any person other than the Security Agent (except as
provided for the benefit of the Buyer or the Escrow Agent under this Agreement).

 


2.4           THE ESCROW AGENT HEREBY REPRESENTS AND WARRANTS TO THE BUYER, THE
SECURITY AGENT AND THE SELLERS, THAT EXCEPT FOR THE CLAIMS AND INTEREST OF THE
SECURITY AGENT, BUYER AND THE SELLERS IN THE ESCROW ACCOUNT, THE ESCROW AGENT
DOES NOT KNOW OF ANY CLAIM TO, OR INTEREST IN, THE ESCROW ACCOUNT OR IN ANY
“FINANCIAL ASSET” (AS DEFINED IN SECTION 8.102(A) OF THE UCC) CREDITED THERETO. 
IF ANY PERSON ASSERTS ANY LIEN, ENCUMBRANCE OR ADVERSE CLAIM (INCLUDING ANY
WRIT, GARNISHMENT, JUDGMENT, WARRANT OF ATTACHMENT, EXECUTION OR SIMILAR
PROCESS) AGAINST THE ESCROW ACCOUNT OR IN ANY FINANCIAL ASSET CARRIED THEREIN,
THE ESCROW AGENT WILL PROMPTLY NOTIFY THE BUYER, SECURITY AGENT AND THE SELLERS
THEREOF.  THE ESCROW AGENT HEREBY COVENANTS AND AGREES THAT IT WILL NOT (I)
ENTER INTO ANY AGREEMENT WITH THE SELLERS OR THE BUYER PURPORTING TO LIMIT OR
CONDITION THE OBLIGATION OF THE ESCROW AGENT TO COMPLY WITH ENTITLEMENT ORDERS
AS SET FORTH IN SECTION 2.2 HEREOF OR (II) ENTER INTO, ANY AGREEMENT WITH ANY
OTHER PERSON RELATING TO THE ESCROW ACCOUNT AND/OR ANY FINANCIAL ASSETS CREDITED
THERETO PURSUANT TO


 


4

--------------------------------------------------------------------------------



 


WHICH IT HAS AGREED TO COMPLY WITH ENTITLEMENT ORDERS (AS DEFINED IN
SECTION 8-102(A)(8) OF THE UCC) OF SUCH OTHER PERSON.


 


2.5           SELLER AND SECURITY AGENT HEREBY AGREE THAT THIS IS A SECURITY
DOCUMENT (AS DEFINED IN THE INTERCREDITOR DEED, DATED DECEMBER 20, 2000, AMONG
PEEK HOLDING, THE OTHER COMPANIES NAMED THEREIN, THE OTHER FINANCIAL AND OTHER
INSTITUTIONS NAMED THEREIN AND THERMO POWER CORPORATION).


 

ARTICLE III

INVESTMENT OF ESCROW FUND

 

3.1           Any funds which become part of the Escrow Account shall be
invested as soon as reasonably practicable, including income earned on said
investment, in the Federal Treasury Obligations Fund (“Trust Shares”).

 

3.2           The Escrow Agent shall not be responsible to Buyer, Sellers or
Security Agent or any other person or entity for any loss or liability arising
in respect of any directed investment in Section 3.1 except to the extent that
such loss or liability arose from the Escrow Agent’s gross negligence or willful
misconduct.

 

ARTICLE IV

DISBURSEMENTS FROM THE ESCROW ACCOUNT

 

4.1           The Escrow Account shall secure the indemnification obligations of
the Sellers to Buyer, as set forth in Article VI of the Asset Purchase
Agreement.  In the event that Buyer shall claim a right to payment under the
Asset Purchase Agreement, Buyer shall send written notice of such claim to each
of the Escrow Agent, the Sellers and the Security Agent.  Such notice shall be
signed by an officer of Buyer, and the Escrow Agent shall be entitled to rely on
such notice as being duly authorized and executed by Buyer.  As promptly as
possible after Buyer has given such notice, Buyer and the Sellers shall
establish the accuracy of such claim (by mutual agreement, arbitration,
litigation or otherwise) in accordance with the provisions of the Asset Purchase
Agreement and, upon final determination of the merits of such claim shall notify
Escrow Agent and the Security Agent (either by means of a certified copy of the
judgment, a certified copy of the arbitration decision, or a written instrument
executed by Buyer and the Sellers of the terms of such determination (including
instructions for the amount of disbursements, the recipient of the disbursement,
and the manner of disbursement and delivery instructions) (the “Disbursement
Notice”).  Sellers hereby covenant and agree with the Security Agent that
Sellers will not consent to any Disbursement Notice or any release from escrow
of the Escrowed Shares or cash or other property without the prior written
consent of the Security Agent which consent shall not be unreasonably withheld
or delayed (it being expressly understood that in ascertaining the
reasonableness of any refusal of consent, any basis for such refusal which is
not related to the relevant claim, or to the rights of any party under the Asset
Purchase Agreement or to the rights of any

 

5

--------------------------------------------------------------------------------


 

party under this Agreement will be deemed not to be reasonable) .  In the event
that there is an unresolved dispute or conflict with respect to the accuracy of
the claim, the Escrow Agent shall refuse to comply with any instructions or
demands with respect to the Escrowed Shares so long as such dispute or conflict
shall continue, and the Escrow Agent shall not be or become liable to the
parties for failure or refusal to comply with such conflicting claims,
instructions or demands.

 

4.2           Upon receipt of the Disbursement Notice, Escrow Agent shall
thereupon transfer to Buyer out of the Escrow Account a number of shares of
Quixote Common Stock (the “Forfeited Shares”) stated in such Disbursement Notice
which shall be equal to (A) the amount of disbursement specified as owing to
Buyer pursuant to the Disbursement Notice and the documents attached thereto
divided by the “Formula Price Per Share” under the Asset Purchase Agreement,
rounded to the nearest whole share.  Buyer is entitled to direct Quixote to
cancel such Forfeited Shares upon its receipt thereof.

 

4.3           Upon termination of this Agreement, the remainder of the Escrowed
Shares and any other amounts held in the Escrow Account (including all the
securities in which any of the funds deposited into the Escrow Account shall
have been invested) shall be distributed in accordance with Article VII.

 

4.4           Notwithstanding anything herein to the contrary, any and all
calculations required to be made pursuant to a disbursement request shall be
provided to the Escrow Agent by the party so requesting the disbursement.

 

ARTICLE V

COMPENSATION; EXPENSES

 

5.1           In consideration for its services as Escrow Agent, the Escrow
Agent shall be entitled to receive the compensation set forth in Exhibit B
hereto, as well as the reimbursement of all reasonable out-of-pocket costs and
expenses actually incurred by the Escrow Agent in the performance of its duties
hereunder. Buyer shall pay 50% of such compensation and expenses and Sellers
shall pay 50% of such compensation and expenses.

 


5.2           IN THE EVENT THAT THE ESCROW AGENT IS AUTHORIZED TO MAKE
DISBURSEMENTS TO ANY PARTY TO THIS ESCROW AGREEMENT PURSUANT TO AND IN
ACCORDANCE WITH THE TERMS OF THIS ESCROW AGREEMENT, AND FEES AND EXPENSES ARE
DUE AND PAYABLE TO THE ESCROW AGENT PURSUANT TO THE TERMS OF THIS ESCROW
AGREEMENT BY THE PARTY RECEIVING SUCH DISBURSEMENT, THE ESCROW AGENT IS HEREBY
AUTHORIZED TO OFFSET SUCH AMOUNTS DUE AND PAYABLE TO IT AGAINST SUCH
DISBURSEMENT TO THAT PARTY. OTHER THAN SUCH FEES AND EXPENSES, THE ESCROWED
SHARES, ASSETS AND OTHER ITEMS DEPOSITED TO THE ESCROW ACCOUNT WILL NOT BE
SUBJECT TO DEDUCTION, SET-OFF, BANKER’S LIEN, OR ANY OTHER RIGHT IN FAVOR OF ANY
PERSON OTHER THAN THE SECURITY AGENT AND THE BUYER.  IN THE EVENT THAT THE
ESCROW AGENT HAS OR SUBSEQUENTLY OBTAINS BY AGREEMENT, BY OPERATION OF LAW OR
OTHERWISE A SECURITY INTEREST IN THE


 

6

--------------------------------------------------------------------------------


 


ESCROW ACCOUNT OR ANY SECURITY ENTITLEMENT CREDITED THERETO, THE ESCROW AGENT
HEREBY AGREES THAT SUCH SECURITY INTEREST SHALL BE SUBORDINATE TO THE SECURITY
INTEREST OF THE SECURITY AGENT.


 

ARTICLE VI

EXCULPATION AND INDEMNIFICATION

 

6.1           The obligations and duties of the Escrow Agent are confined to
those specifically set forth in this Agreement.  In the event that any of the
terms and provisions of any other agreement between any of the parties hereto
conflict or are inconsistent with any of the terms and provisions of this
Agreement, the terms and provisions of this Agreement shall govern and control
in all respects.  The Escrow Agent shall not be subject to, nor be under any
obligation to ascertain or construe the terms and conditions of any other
instrument, whether or not now or hereafter deposited with or delivered to the
Escrow Agent or referred to in this Agreement, nor shall the Escrow Agent be
obligated to inquire as to the form, execution, sufficiency, or validity of any
such instrument nor to inquire as to the identity, authority, or rights of the
person or persons executing or delivering same.

 

6.2           The Escrow Agent shall not be personally liable for any act which
it may do or omit to do hereunder in good faith and in the exercise of its own
best judgment.  Any act done or omitted to be done by the Escrow Agent pursuant
to the advice of its attorneys shall be deemed conclusively to have been
performed or omitted in good faith by the Escrow Agent.

 

6.3           In the event the Escrow Agent is notified of any dispute,
disagreement or legal action among any of the Buyer, the Sellers, the Security
Agent and any third party relating to or arising in connection with the escrow,
the Escrow Fund, or the performance of the Escrow Agent’s duties under this
Agreement, the Escrow Agent will not be required to determine the controversy or
to take any action regarding it.  The Escrow Agent may hold all share
certificates, documents and funds and may wait for settlement of any such
controversy by final appropriate legal proceedings, arbitration, or other means
as, in the Escrow Agent’s discretion, it may require.  In such event, the Escrow
Agent will not be liable for interest or damage.  Furthermore, the Escrow Agent
may, at its option, file an action of interpleader requiring the parties to
answer and litigate any claims and rights among themselves.  The Escrow Agent is
authorized, at its option, to deposit with the Clerk of the Court all documents
and funds held in escrow, except all costs, expenses, charges, and reasonable
attorneys’ fees incurred by the Escrow Agent due to the interpleader action and
which Buyer and Sellers agree to pay (“Interpleader Costs”). Buyer shall pay 50%
of any such Interpleader Costs and Sellers shall pay 50% of any such
Interpleader Costs. Upon initiating such action, the Escrow Agent shall be fully
released and

 

7

--------------------------------------------------------------------------------


 

discharged of and from all obligations and liability imposed by the terms of
this Agreement.

 

6.4           Buyer and Sellers hereby agree jointly and severally, to indemnify
and hold the Escrow Agent harmless from and against all costs, damages,
judgments, attorney’s fees (whether such attorneys shall be regularly retained
or specifically employed),  expenses, obligations and liabilities of every kind
and nature which the Escrow Agent may incur, sustain, or be required to pay in
connection with or arising out of this Agreement, unless the aforementioned
results from the Escrow Agent’s gross negligence or willful misconduct,  and to
pay the Escrow Agent on demand the amount of all such costs, damages, judgments,
attorney’s fees, expenses, obligations, and liabilities. The foregoing
indemnities in this paragraph shall survive the resignation or substitution of
the Escrow Agent or the termination of this Agreement.

 

ARTICLE VII

TERMINATION OF AGREEMENT

 

7.1           This Agreement may be terminated at any time upon the receipt by
the Escrow Agent of three (3) business days prior written notice of termination
by Buyer and Security Agent directing the distribution of all assets then held
by the Escrow Agent under and pursuant to this Agreement.

 

7.2           This Agreement shall automatically terminate if and when all
Escrowed Shares and other amounts in the Escrow Account (including all the
securities in which any of the funds deposited into the Escrow Account shall
have been invested) shall have been distributed by the Escrow Agent in
accordance with the terms of this Agreement; provided, however, that the rights
and obligations of the parties hereto shall survive the termination hereof.

 

7.3           This Agreement shall automatically terminate on the second
anniversary of the date of this Escrow Agreement; provided, however, that if
Buyer has provided notice to the Sellers under Section 6.5 of the Asset Purchase
Agreement (as well as a copy of such notice to the Security Agent under this
Agreement) of any claim(s) by Buyer for indemnification that has not been
finally resolved and settled prior to the second anniversary hereof (the
“Unresolved Claims Notice”), the Escrow provided under this Agreement shall
continue until the final resolution and settlement of such claim, and the Escrow
Agent shall continue to hold a number of the Escrowed Shares equal to Buyer’s
good faith estimate (the “Estimate”) of the amount of Losses attributable to
such claim(s) divided by the Formula Price Per Share, provided however, that
Sellers shall not be required to deposit any additional Quixote Common Shares to
the Escrow Account.  The balance of the Escrow Amount in excess of the Estimate
shall be distributed to the Security Agent promptly following such second
anniversary.

 

8

--------------------------------------------------------------------------------


 

ARTICLE VIII

RESIGNATION OR REMOVAL OF ESCROW AGENT

 

8.1           The Escrow Agent may resign at any time upon giving at least
thirty (30) days prior written notice to Buyer and Security Agent; provided,
however, that no such resignation shall become effective until the appointment
of a successor escrow agent which shall be accomplished as follows: Buyer and
Security Agent shall use their best efforts to select a successor escrow agent
within thirty (30) days after receiving such notice.  If Buyer and Security
Agent fail to appoint a successor escrow agent within such time, the Escrow
Agent shall have the right to appoint a successor escrow agent.  The successor
escrow agent shall execute and deliver an instrument accepting such appointment
and it shall, without further acts, be vested with all the estates, properties,
rights, powers, and duties of the predecessor escrow agent as if originally
named as escrow agent.   Upon delivery of such instrument, the Escrow Agent
shall be discharged from any further duties and liability under this Agreement.
The Escrow Agent shall be paid any outstanding fees and expenses prior to
transferring assets to a successor escrow agent.

 

8.2           The Buyer and Security Agent may remove the Escrow Agent at any
time by giving to the Escrow Agent thirty (30) days prior written notice signed
by Buyer and Security Agent.  Buyer and Security Agent shall use best efforts to
select a successor escrow agent pursuant to Section 8.1 (above).

 

ARTICLE IX

NOTICES

 

9.1           All notices required by this Agreement shall be in writing and
shall be deemed to have been received (a) immediately if sent by facsimile
transmission (with a confirming copy sent the same Business Day by registered or
certified mail), or by hand delivery (with signed return receipt), or (b) the
next Business Day if sent by nationally recognized overnight courier, in any
case to the respective addresses as follows:

 

 

If to Buyer:

 

 

 

 

Vision Acquisition Corporation

 

30th Floor

 

One East Wacker Drive

 

Chicago, Illinois  60601

 

Attention: Leslie J. Jezuit

 

Fax: 312/467-1356

 

9

--------------------------------------------------------------------------------


 

With a copy (which will not constitute notice) to:

 

 

 

Holland & Knight LLC

 

131 S. Dearborn, 30th floor

 

Chicago, Illinois  60603

 

Attention: Anne Hamblin Schiave

 

Fax: 312/578-6666

 

 

If to Sellers:

 

 

 

Peek Traffic, Inc.

 

Peek Traffic Systems, Inc.

 

c/o Peek Corporation

 

2511 Corporate Way

 

Palmetto, FL  34221

 

Attn:  Andy Roake, CEO

 

Facsimile:  941-365-0837

 

 

With a copy (which shall not constitute notice) to:

 

 

 

Allen & Overy

 

1221 Avenue of the Americas

 

New York, NY 10020

 

Attn:  Hugh McDonald

 

Facsimile:  212-610-6399

 

 

If to the Security Agent:

 

 

 

BNP Paribas

 

Ten Harewood Avenue

 

London NW11AA England

 

 

 

Attention: Matthew Gibbons

 

Tel: +44 0207 595-4734

 

Fax:+44 0207 595-5596

 

 

With a copy (which shall not constitute notice) to:

 

 

 

Ashurst Morris Crisp

 

Broadwalk House

 

5 Appold Street

 

London EC2A 2HA

 

 

 

Attention: Peter Hughes

 

Tel: +44 0207 859 1895

 

Fax: +44 0207 638 1112

 

10

--------------------------------------------------------------------------------


 

If to the Escrow Agent:

 

 

 

LaSalle Bank National Association

 

135 South LaSalle Street

 

Suite 1960

 

Chicago, IL  60603

 

Attention: Stacy M. Coleman

 

Telephone: (312) 904-2936

 

Fax: (312) 904-2236

 

9.2   Sellers, Buyer and Escrow Agent hereby agree that they will copy (at the
address set forth above) all parties to this Agreement on all notices delivered
in connection with this Agreement or the Asset Purchase Agreement.

 

ARTICLE X

GOVERNING LAW

 

10.1         This Agreement and the Escrow Account (and any claims or disputes
arising out of or relating hereto or to the transactions contemplated hereby or
to the inducement of any Party to enter into herein, whether for breach of
contract, tortious conduct or otherwise and whether predicated on common law,
statute or otherwise) shall be governed by and construed in accordance with the
substantive laws of the State of Illinois without reference to any conflict of
law provision or rule (whether of the State of Illinois or any other
jurisdiction) that would cause the application of the laws of any jurisdiction
other than the State of Illinois.

 

10.2         Any legal action, suit or proceeding arising out of or relating to
this Agreement shall be instituted exclusively in the courts of the State of
Illinois, located in the City of Chicago or, provided subject matter
jurisdiction exists, in the United States Federal Court for the Northern
District of Illinois, located in Chicago, Illinois, and each party hereto agrees
not to assert as a defense in any such action, suit or proceeding, any claim
that it is not subject personally to the jurisdiction of such courts, that its
property is exempt or immune from attachment or execution, that the action, suit
or proceeding is brought in an inconvenient forum, that the venue of the action,
suit or proceeding is improper or that this Agreement or the subject matter
hereof may not be enforced in or by such court.  Each party further irrevocably
submits to the exclusive jurisdiction of such courts in any such action, suit or
proceeding.

 

11

--------------------------------------------------------------------------------


 

ARTICLE XI

AUTOMATIC SUCCESSION

 

11.1         Any bank or corporation into which the Escrow Agent may be merged
or converted or with which it may be consolidated, or any bank or corporation to
whom the Escrow Agent may transfer a substantial amount of its Escrow business,
shall be the successor to the Escrow Agent without the execution or filing of
any paper or any further act on the part of any of the parties, anything herein
to the contrary notwithstanding.

 

ARTICLE XII

AMENDMENT AND MODIFICATION, WAIVER AND ASSIGNMENT

 

12.1         This Agreement may be amended or modified only by a written
amendment, signed by Buyer, Sellers, Security Agent and the Escrow Agent, and no
waiver of any provision hereof shall be effective unless expressed in a writing
signed by the party to be charged.  Sellers may assign their rights under this
Agreement with the Security Agent’s prior written consent.  Security Agent may
assign this Agreement by providing prior written notice of such assignment to
the Seller, Buyer and the Escrow Agent.  The terms and conditions of this
Agreement shall be binding upon and inure to the benefit of each such successor
or assign.

 

ARTICLE XIII

DUE EXECUTION

 

13.1         Each of Buyer, Sellers, Security Agent and the Escrow Agent hereby
represents and warrants that (a) this Agreement has been duly authorized,
executed and delivered on its behalf and constitutes its legal valid and binding
obligation and (b) the execution, delivery or performance of this Agreement by
such entity will not and does not violate any applicable law or regulation.

 

ARTICLE XIV

COUNTERPARTS

 

14.1         This Agreement may be executed in two or more counterparts, each of
which shall be deemed an original, but all of which together shall constitute
but one and the same Agreement.  Delivery of an executed counterpart of a
signature page to this Agreement by facsimile shall be effective as delivery of
an original executed counterpart of this Agreement.

 

12

--------------------------------------------------------------------------------


 

ARTICLE XV

INTERPRETATION

 

15.1         The headings used in this Agreement are for convenience only and
shall not constitute a part of this Agreement.

 

15.2         As used in this Agreement, “Business Day” means a day other than a
Saturday, Sunday, or other day when banking institutions in Chicago, Illinois
are authorized or required by law or executive order to be closed.

 

15.3         All reference to the “UCC” in this Agreement shall mean the Uniform
Commercial Code as in effect in the State of Illinois, and Illinois shall be
deemed to be the securities intermediary’s jurisdiction (within the meaning of
Section 8-110 of the UCC).

 

ARTICLE XVI

SEVERABILITY

 

16.1         The parties agree that if any provision of this Agreement shall
under any circumstances be deemed invalid or inoperative this Agreement shall be
construed with the invalid or inoperative provisions deleted and the rights and
obligations of the parties shall be construed and enforced accordingly.

 

[The next page is the signature page]

 

13

--------------------------------------------------------------------------------


 

 

IN WITNESS WHEREOF, the parties hereto have executed and delivered this Escrow
Agreement as of the day and year first above written.

 

 

“Buyer” :

 

 

 

 

 

VISION ACQUISITION CORPORATION

 

 

 

 

By:

/s/ LESLIE JEZUIT

 

 

Name:

 LESLIE JEZUIT

 

 

Title:

 President

 

 

 

 

 

 

 

 

“Sellers” :

 

 

 

 

 

PEEK CORPORATION

 

 

 

 

 

By:

/s/ ANDREW ROAKE

 

 

Name:

 ANDREW ROAKE

 

 

Title:

 Director

 

 

 

 

 

 

 

 

PEEK TRAFFIC, INC.

 

 

 

 

 

By:

/s/ ANDREW ROAKE

 

 

Name:

 ANDREW ROAKE

 

 

Title:

 Director

 

 

 

 

 

 

 

 

PEEK TRAFFIC SYSTEMS, INC.

 

 

 

 

 

By:

/s/ ANDREW ROAKE

 

 

Name:

 ANDREW ROAKE

 

 

Title:

 Director

 

 

 

 

 

 

 

 

“Security Agent”

 

 

 

 

 

BNP PARIBAS

 

 

As Security Agent

 

 

 

 

 

By:

/s/ OLGA DURAND

 

 

Name:

 OLGA DURAND

 

 

Title:

 Portfolio Manager

 

 

14

--------------------------------------------------------------------------------


 

 

“Escrow Agent” :

 

 

 

LASALLE BANK NATIONAL ASSOCIATION,
as Escrow Agent

 

 

 

 

By:

/s/ R.C. BERGMAN

 

 

 

R.C. Bergman, First Vice President

 

15

--------------------------------------------------------------------------------


 

EXHIBIT A

ESCROW ACCOUNT NUMBER AND NAME

 

Account Number: 62-9219-60-1

 

 Escrow Account Name: Vision Acquisition – Peek Escrow Account

 

16

--------------------------------------------------------------------------------


 

EXHIBIT B

ESCROW AGENT

SCHEDULE OF FEES

 

Acceptance Fee:

 

$

500.00

 

 

 

 

 

Annual Administration Fee:

 

$

2,500.00

 

 

The Acceptance and first year’s Annual Administration Fees are due upon
execution of the Escrow Agreement.

 

Any investment transaction not in a money market fund or a LaSalle Enhanced
Liquidity Management account will incur a $150.00 per transaction fee. The
parties to the agreement understand and agree that the Escrow Agent may receive
certain revenue on certain mutual fund investments.  These revenues take one of
two forms:

 

Shareholder Servicing Payments: Escrow Agent may receive Shareholder Servicing
Payments as compensation for providing certain services for the benefit of the
Money Market Fund Company.  Shareholder Services typically provided by LaSalle
include the maintenance of shareholder ownership records, distributing
prospectuses and other shareholder information materials to investors and
handling proxy-voting materials. Typically Shareholder Servicing payments are
paid under a Money Market Fund’s 12b-1 distribution plan and impact the
investment performance of the Fund by the amount of the fee. The shareholder
servicing fee payable from any money market fund is detailed in the Fund’s
prospectus that will be provided to you.

 

Revenue Sharing Payments: Escrow Agent may receive revenue sharing payments from
a Money Market Fund Company. These payments represent a reallocation to Escrow
Agent of a portion of the compensation payable to the fund company in connection
with your account’s money market fund investment. Revenue Sharing payments
constitute a form of fee sharing between the fund company and Escrow Agent and
do not, as a general rule, result in any additional charge or expense in
connection with a money market fund investment, are not paid under a 12b-1 plan,
and do not impact the investment performance of the Fund.  The amount of any
revenue share, if any, payable to Escrow Agent with respect to your account’s
investments is available upon request.

 

All out-of-pocket expenses will be billed at the Escrow Agent’s cost. 
Out-of-pocket expenses include, but are not limited to, professional services
(e.g. legal or accounting), travel expenses, telephone and facsimile
transmission costs, postage (including express mail and overnight delivery
charges), and copying charges.

 

17

--------------------------------------------------------------------------------